Celebrezze, J.,
concurring in the judgment. I write separately because, in my view, it is unnecessary to exhume a 1907 circuit court decision in order to vivify an alternative remedy to prohibition. Moreover, the court, in Ferris v. Bd. of Commrs. (1907), 9 C. C. (N. S.) 169, premises its decision, at page 170, upon the following observation: “We are of the opinion that the present plaintiff was a necessary party to the injunction suit, and not being made such can, in this action, attack the decree so far as it affects his interest in the contract * * The record indicates that the relator herein was served with a copy of the motion for the temporary injunction and with a notice of the hear, ing on the motion.
*300As noted by the majority, one. of the prerequisite's to' the issuance of a writ of prohibition is that the refusal of the writ would result in injury, for which there is no adequate remedy. See State, ex rel. Northern Ohio Telephone Co., v. Winter (1970), 23 Ohio St. 2d 6; State, ex rel. Lehmann, v. Cmich (1970), 23 Ohio St. 2d 11; State, ex rel. Dayton Newspapers, v. Phillips (1976), 46 Ohio St. 2d 457 (dissenting opinion). In the instant cause, relator contends that unless the writ issues it will suffer irreparable injury, in that it “* *' * is losing untold revenues from the area which properly belongs to Dayton * * *. ”
Whether relator is entitled to the “untold revenues” is an issue which will be decided, indirectly, by the landowners’ pending appeal. Until such time as the appellate court rules in favor of the landowners seeking annexation, and the city properly accepts annexation under R. C. 709.10, the property owners are not entitled to city services obtainable through annexation, and, consequently, relator, city of Dayton, is not entitled to collect revenues therefor.
Locher, J., concurs in the foregoing concurring opinion.